Citation Nr: 1818775	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a disability rating in excess of 20 percent for residuals of a right femur fracture with degenerative joint disease of the right hip.

4. Entitlement to a disability rating in excess of 10 percent for neuroma of the right greater trochanteric incision. 

5. Entitlement to a disability rating in excess of 10 percent for scars of the right medial knee and the right lateral buttock. 

6. Entitlement to a compensable disability rating for a scar of the right lateral knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1989 to August 1992.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2013, October 2014, and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in August 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for legs of different lengths, to include as secondary to residuals of right femur fracture, has been raised by the record in an October 2013 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to increased disability ratings for residuals of a right femur fracture with degenerative joint disease of the right hip, neuroma of the right greater trochanteric incision, scars of the right medial knee and the right lateral buttock, and a scar of the right lateral knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2. The evidence added to the file subsequent to the October 2013 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3. There is no competent evidence that the Veteran has bilateral hearing loss for VA compensation purposes.

4. The Veteran's reported tinnitus is not etiologically related to his active military service. 


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Bilateral hearing loss was not incurred or aggravated in service and may not be presumed to have been so incurred. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3. Tinnitus was not incurred or aggravated in service and may not be presumed to have been so incurred. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

New and material evidence has been received to permit re-opening a claim of service connection for bilateral hearing loss. This new and material evidence includes October 2014 and May 2016 VA audiology examinations and October 2017 audiograms from Providence Health and Services.

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Chronic diseases, such as a sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active duty. 
38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records do not show any complaints of or treatment for hearing loss or tinnitus.

The Veteran reports that he had noise exposure during his active service. 

While the Veteran reports problems with hearing and tinnitus, and while he is competent to report those problems, he is not competent to report that any tinnitus is related to service, or that his hearing loss meets the minimum thresholds for a hearing loss disability under the VA regulations set forth at 38 C.F.R. § 3.385.

The Veteran was afforded VA audiology examinations in September 2013, October 2014 and May 2016. None of these examinations showed hearing loss for VA purposes. He also submitted October 2017 audiograms from Providence Health and Services, which also do not show hearing loss for VA purposes. A review of the Veteran's VA treatment records does not otherwise reveal clinical findings of hearing loss for VA purposes.

The May 2016 VA medical examiner stated that the Veteran's tinnitus is less likely than not related to his military noise exposure. The examiner reasoned that the Veteran only reported tinnitus recently, over twenty-two years after his active military service. 

Service connection is denied, as there is no evidence that the Veteran has a current hearing loss disability for hearing purposes, that the Veteran suffered from tinnitus while on active duty, and there is no competent evidence linking tinnitus to service. Moreover, presumptive service connection is also denied as there is no evidence that either disorder was compensably disabling within a year of the claimant's separation from active duty. Given these findings, particularly the lack of any competent evidence of a hearing loss disability and evidence linking tinnitus to service, the claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran testified at his August 2017 videoconference hearing that his service-connected residuals of his right femur fracture in all its permutations are worsening. He also testified that he believed he was entitled to separate disability ratings for his service-connected scars of the right medial knee and right lateral buttock. He also testified that all of his scars are painful and limit his range of motion. 

As the Veteran's increased disability ratings for his residuals of a right femur fracture are intertwined, he will be afforded new VA medical examinations for all of these claims. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA treatment records with his claims file.

2. Schedule the Veteran for VA medical examination(s) to evaluate the nature and severity of his residuals of a right femur fracture with degenerative joint disease of the right hip, neuroma of the right greater trochanteric incision, scars of the right medial knee and the right lateral buttock, and scar of the right lateral knee.

Based on this review of the record and the examination and interview of the Veteran, the examiner should provide findings that respond to the following: 

a) Provide all findings associated with the severity of the service-connected scars of the right medial knee, right lateral knee, and right lateral buttock. 

b) The examiner should specifically identify any muscle group injury associated with the service-connected scars of the right medial knee, right lateral knee, and right lateral buttock. 

For each muscle group which is deemed affected/injured, the examiner should state whether the injury is considered to be slight, moderate, moderately severe, and whether or not any muscle injuries identified could be classified as "through-and-through" injuries as described in 38 C.F.R. § 4.56(b). The examiner should also discuss/note any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement that would allow for a rating under the rating codes pertaining to any muscle injuries identified. 

c) In regards to the residuals of a right femur fracture with degenerative joint disease of the right hip and neuroma of the right greater trochanteric incision, range of motion testing should be completed and include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

d) In regards to the residuals of a right femur fracture with degenerative joint disease of the right hip and neuroma of the right greater trochanteric incision, the examiner must provide an opinion as to additional functional loss during flare-ups. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims, including explicit consideration of whether the Veteran is entitled to separate disability ratings for his scars of the right medial knee and the right lateral buttock. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


